Case: 08-51125     Document: 00511268691          Page: 1    Date Filed: 10/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2010
                                     No. 08-51125
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

TERRENCE IAN HODGES,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:98-CR-74-2


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Terrence Ian Hodges, federal prisoner # 40242-080, was found guilty by a
jury of one count of conspiracy to possess crack cocaine with intent to distribute,
one count of possession of marijuana, and aiding and abetting the possession of
marijuana.       The district court sentenced him to serve 324 months of
imprisonment and a ten-year term of supervised release. He now moves for
leave to appeal in forma pauperis (IFP) from the district court’s denial of his 18



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-51125       Document: 00511268691 Page: 2    Date Filed: 10/20/2010
                                    No. 08-51125

U.S.C. § 3582(c)(2) motion to reduce his sentence based on recent amendments
to the Sentencing Guidelines for crack cocaine.
      By moving to proceed IFP, Hodges is challenging the district court’s
decision that his appeal was not taken in good faith because it is frivolous.
Baugh v. Taylor, 117 F.3d 197, 201-02 (5th Cir. 1997). Hodges fails to brief, and
has thus waived, any challenge he may have had to the district court’s
determination that the recent, retroactively applicable amendments to the
Sentencing Guidelines for offenses involving crack cocaine had no effect on
Hodges’ sentencing range. United States v. Whitfield, 590 F.3d 325, 346 (5th Cir.
2009). Rather, Hodges argues that the principles announced in United States
v. Booker, 543 U.S. 220 (2005), apply to Section 3582(c) motions. This argument
lacks merit. Dillon v. United States, 130 S. Ct. 2683, 2692 (2010); United States
v. Evans, 587 F.3d 667, 671-72 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462
(2010); United States v. Doublin, 572 F.3d 235, 238-39 (5th Cir.), cert. denied,
130 S. Ct. 517 (2009).
      Hodges has failed to show that he will raise a nonfrivolous issue on appeal.
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his IFP motion
is DENIED. Additionally, because this appeal is frivolous, it is DISMISSED.
See 5th Cir. R. 42.2.




                                        2